752 N.W.2d 454 (2008)
481 Mich. 945
GRAND TRAVERSE, Montcalm, Delta, Hillsdale, Houghton, Dickinson, Cass, Chippewa, Menominee, Tuscola, Cheboygan, Emmet, Charlevoix, Saginaw, Newaygo, Ionia, Gogebic, Ogemaw, Mackinac, Alpena, Huron, and Alcona Counties, Appellants,
v.
MICHIGAN PUBLIC SERVICE COMMISSION and Telecommunications Association of Michigan, Appellees.
Docket No. 136785. COA No. 285896.
Supreme Court of Michigan.
July 11, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 26, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.